DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (WO 2009/037716 A2).
Regarding claim 1, Sharma teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Figs. 1, 2 and 4, 10, p8, line 2,  a composite base plate 10); and 
a radome portion (Figs. 1, 2 and 4, p7, line 25, a radome 4) configured for coupling to the chassis portion to define an inner chassis chamber (p7, lines 25-26, a radome for housing the RADAR), the radome portion having a planar top surface (Figs. 1, 2 and 4, 10), wherein the radome portion is configured to have equal spacing between the planar top surface and a top surface of each of the plurality of antenna elements defining the antenna aperture (Figs. 1, 2 and 4, lower patch 2).
Regarding claim 2, all the limitations of claim 1 are taught by Sharma.
Sharma further teaches the housing, wherein the radome portion includes at least a first layer and a second layer (Figs 1, 2 and 4, page 7, line 24, a thick dielectric foam 3, page 8, line 1, adhesive layers 9).
Regarding claim 8, all the limitations of claim 2 are taught by Sharma.
Sharma further teaches the housing, wherein the second layer is a radome spacing layer (Fig. 2, Abstract, a thick dielectric foam 3).
Regarding claim 11, all the limitations of claim 8 are taught by Sharma.
Fig. 4, 12, 13, 14, page 8, lines 9-14).
Regarding claim 14, all the limitations of claim 8 are taught by Sharma.
Sharma further teaches the housing, wherein the radome spacing layer has a dielectric constant of less than 3.0 (page 5, lines 15-16).
Regarding claim 16, all the limitations of claim 2 are taught by Sharma.
Sharma further teaches the housing, wherein the first layer and the second layer are joined by adhesive (Fig. 2, Abstract, adhesive layer 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Frank (US 6,285,323 B1).
Regarding claim 3, all the limitations of claim 1 are taught by Sharma.

Frank teaches a housing wherein the first layer is a protective layer (col. 3, lines 4-10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Frank to the teachings or Sharma in order to seal the antenna and thus protect from environment (Frank, col. 3, lines 4-10). 
Regarding claim 7, all the limitations of claim 3 are taught by Sharma in view of Frank.
Frank further teaches the housing, wherein the first layer includes a hydrophobic outer surface ([0035]).
Regarding claim 12, all the limitations of claim 8 are taught by Sharma.
Sharma does not explicitly teach the housing, wherein the second layer is made from plastic.
Frank teaches a housing wherein the second layer is made from plastic (col. 7, lines 20-26).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Frank to the teachings or Sharma in order to meet the general object of the design of a radome to minimize the absorption of energy (Frank, col. 7, lines 25-26. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Frank (US 6,285,323 B1) as applied to claim 3 above, and further in view of Fotheringham (US 2017/0187100 A1).
Regarding claim 4, all the limitations of claim 3 are taught by Sharma in view of Frank.
Sharma in view of Frank does not explicitly teach the housing wherein the first layer is made from a fiber- reinforced laminate material.
Fotheringham teaches a housing wherein the first layer is made from a fiber- reinforced laminate material ([0035]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Fotheringham to the teachings of Sharma in view of Frank since it is conventional to use a variety of material for the radome design in order to provide antenna panel with environmental protection and/or mitigate distortion of a radiated signal pattern, absorptive loss (Fotheringham, [0035]).
Regarding claim 5, all the limitations of claim 4 are taught by Sharma in view of Frank and Fotheringham.
Fotheringham further teaches the housing wherein the fibers are selected from the group consisting of fiberglass or Kevlar fibers ([0035]).
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Frank (US 6,285,323 B1) as applied to claim 3 above, and further in view of Tsukamoto (US 4,851,855).
Regarding claim 6, all the limitations of claim 3 are taught by Sharma in view of Frank.
Sharma in view of Frank does not explicitly teach the housing, wherein the first layer has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm.
Tsukamoto teaches a housing, wherein the first layer has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm (col. 5, lines 30-45, Fig. 4, 36 is less than 1 mm).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tsukamoto to the teachings of Sharma in view of Frank in order to obtain a sufficient permeability of the microwaves (Tsukamoto, col. 5, lines 30-45).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Fuller (GB 2 458 663 A).
Regarding claim 9, all the limitations of claim 8 are taught by Sharma.
Sharma teaches the housing, wherein the second layer is made from a foam (Fig. 2, Abstract, a thick dielectric foam 3).
However Sharma does not explicitly teach the foam is a polymethacrylimide foam.
Fuller teaches a frame made of polymethacrylimide (Abstract). 
Fuller, Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Tsukamoto (US 4,851,855).
Regarding claim 10, all the limitations of claim 8 are taught by Sharma.
Sharma does not explicitly teach the housing wherein the second layer has a thickness selected from the group consisting of greater than 2.5 mm, greater than 3.0 mm less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm.
Tsukamoto teaches a housing wherein the second layer has a thickness selected from the group consisting of greater than 2.5 mm, greater than 3.0 mm less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm (col. 5, lines 30-45, Fig. 4, 35 is greater than 2 mm).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tsukamoto to the teachings of Sharma in view of Frank in order to obtain a sufficient permeability of the microwaves (Tsukamoto, col. 5, lines 30-45). It is also noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exist.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Ellsworth (US 6,285,323 B1).
Regarding claim 13, all the limitations of claim 8 are taught by Sharma.
Sharma does not explicitly teach the housing, wherein the second layer is made from a thermally conductive material.
Ellsworth teaches a housing, wherein the radome layer is made from a thermally conductive material (col. 4, line 66~col. 5, line 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ellsworth to the teachings of Sharma in order to keep the temperature of the radome surface above freezing so that ice and snow does not accumulate (Ellsworth, col. 5, lines 1-3).
Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO 2009/037716 A2) in view of Fotheringham (US 2017/0187100 A1).
Regarding claim 15, all the limitations of claim 8 are taught by Sharma.
Sharma does not explicitly teach the housing wherein the radome spacing layer has a thermal conductivity value of greater than 0.35 W/m-K.
Fotheringham teaches a housing wherein the radome spacing layer has a thermal conductivity value of greater than 0.35 W/m-K ([0035] thermoplastics, polycarbonate, polyester resins, etc.).
Fotheringham, [0035]).
Regarding claim 17, Sharma teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Figs. 1, 2 and 4, 10, p8, line 2,  a composite base plate 10); and 
a radome portion (Figs. 1, 2 and 4, p7, line 25, a radome 4) configured for interfacing with the chassis portion to define an inner chassis chamber (p7, lines 25-26, a radome for housing the RADAR), the radome portion having a planar top surface (Figs. 1, 2 and 4, 10), wherein the radome portion is configured to have equal spacing between the planar top surface and a top surface of each of the plurality of antenna elements defining the antenna aperture (Figs. 1, 2 and 4, lower patch 2), wherein the radome portion includes a plurality of apertures defined by cell walls, wherein the each cell aligns with an antenna element from the plurality of antenna elements defining the antenna aperture (Fig. 4, 12, 13, 14, page 8, lines 9-14).
Sharma does not explicitly teach the housing wherein the radome portion includes a radome spacer made from conductive material.
Fotheringham teaches a housing wherein the radome portion includes a radome spacer made from conductive material ([0035] thermoplastics, polycarbonate, polyester resins, etc.).
Fotheringham, [0035]).
Regarding claim 18, Sharma teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Figs. 1, 2 and 4, 10, p8, line 2,  a composite base plate 10); and 
a radome portion (Figs. 1, 2 and 4, p7, line 25, a radome 4) configured for interfacing with the chassis portion to define an inner chassis chamber (p7, lines 25-26, a radome for housing the RADAR), the radome portion having a planar top surface (Figs. 1, 2 and 4, 10), wherein the radome portion is configured to have equal spacing between the planar top surface and a top surface of each of the plurality of antenna elements defining the antenna aperture (Figs. 1, 2 and 4, lower patch 2), wherein the radome portion includes a plurality of apertures defined by cell walls, wherein the each cell aligns with an antenna element from the plurality of antenna elements defining the antenna aperture (Fig. 4, 12, 13, 14, page 8, lines 9-14).
Sharma does not explicitly teach the housing wherein the radome portion includes a radome spacer made from thermally conductive material.
Fotheringham teaches a housing wherein the radome portion includes a radome spacer made from thermally conductive material ([0035] thermoplastics, polycarbonate, polyester resins, etc.).
Fotheringham, [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKJIN KIM/Primary Examiner, Art Unit 2844